Citation Nr: 1113934	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-01 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension based on a need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1974 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.

The Veteran testified at a hearing held at the RO before a Decision Review Officer (DRO) in May 2009.  A transcript of that hearing is associated with the claims file.  The Veteran additionally requested a hearing before a Veterans Law Judge, but withdrew that request in February 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the May 2009 hearing, the Veteran reported that he had not applied for disability benefits from the Social Security Administration (SSA) "yet."  In February 2011 correspondence to the Board, he stated that his "blindness is documented at VAMC Dallas, TX, and with the Social Security Administration."  This would indicate that in the two years since the DRO hearing, the Veteran has applied for SSA benefits.

Records related to his claim would be relevant to the question of a need for regular aid and attendance, and hence must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Moreover, four years has passed since the last VA examination, in March 2007.  An April 2010 opinion was based entirely on a review of the medical record, and cannot be said to accurately reflect the actual status of the Veteran.  There is no reference to current findings reflected in treatment records, or assessment of the Veteran's own statements regarding the difficulties he encounters.  It appears the examiner also failed to consider the impact of other currently diagnosed disabilities.  An updated, complete examination is required on remand; this includes clinical assessment of his visual impairment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center (VAMC) in Dallas, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Obtain all records relied upon by the SSA in reaching a determination on the Veteran's application for benefits, to include supplemental income and disability benefits.  If these records do not exist or are otherwise unavailable, such must be certified in writing.

3.  Schedule the Veteran for a VA eye examination.  The examiner should conduct all required testing, and should describe the degree of impairment of central visual acuity and impairment of field of vision.  If testing cannot be accomplished or is not medically required, the reason must be clearly stated.  The examiner should comment on the impact of the visual impairment on the Veteran's ability to perform activities of daily living and protect himself from the hazards of everyday life.  A full and complete rationale for all conclusions expressed is required.

4.  Schedule the Veteran for a VA Aid and Attendance examination.  The claims file must be reviewed in conjunction with the examination.  The examiner should fully describe the impact of the Veteran's currently identified disabilities, to include vision, respiratory, and psychiatric, on his ability to perform activities of daily living and protect himself from the hazards of everyday life.  A full and complete rationale for all conclusions expressed is required.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


